UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
SHARQAQI ABDU ALI AL-HAJJ            )
            (ISN 1457),              )
                                     )
            Petitioner,              )
                                     )
      v.                             )   Civil Action No. 09-745 (RCL)
                                     )
BARACK OBAMA, et al.,               )
                                     )
            Respondents.             )
____________________________________)

                                             ORDER

        A status conference was held in this matter on April 15, 2010. Pursuant to the

representations of counsel in open court, it is hereby

        ORDERED that respondents shall produce the documents identified in open court within

21 days of this order; and it is further

        ORDERED that respondents shall conduct an additional search for exculpatory

information and produce the results of that search within 21 days of this order.

        A further status conference shall be held on May 14, 2010 at 9:30 A.M.

        SO ORDERED.

        Signed by Royce C. Lamberth, Chief Judge, on April 15, 2010.